Citation Nr: 0933409	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

When this case was previously before the Board in January 
2008, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's anxiety disorder is manifested by impairment 
that most nearly approximates occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9400 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in July 2005 and October 2006.  
Although the October 2006 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
February 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been at an 
earlier time. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent evaluation is warranted for anxiety disorder 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent event).  
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted for anxiety disorder 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected anxiety disorder.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. 

The Veteran was initially denied service connection for 
posttraumatic stress disorder (PTSD) in a November 2005 
rating decision.  The Veteran sent in a notice of 
disagreement with respect to this decision, but subsequently 
was granted service connection for an anxiety disorder, 
claimed as PTSD, in February 2007.  The disability was 
assigned a 30 percent rating, from the effective date of 
service connection, June 14, 2005.  The Veteran appealed, 
contending that the severity of his anxiety/PTSD disability 
warrants a higher rating.

The Veteran was first afforded a VA examination with respect 
to his psychiatric condition in July 2006.  A that time, the 
Veteran reported that he experienced a depressed mood 
approximately 1 to 2 days per week for a few hours at a time.  
He also reported low energy.  The Veteran denied anhedonia, 
suicidal ideation, or mania, but he did indicate that he felt 
anxious when things were "out of sync," particularly in 
large crowds or in response to loud noises.  With respect to 
social and occupational relationships, the Veteran reported 
that he had a close relationship with his wife and children, 
and that he had retired from work due to his age.  No 
symptoms of sleep impairment, panic attacks, rituals, or 
suicidal or homicidal ideation were reported.  His memory was 
described as normal.  The examiner diagnosed the Veteran with 
anxiety disorder, and assigned a Global Assessment of 
Functioning (GAF) score of 71.  He also found that the 
Veteran's PTSD symptoms were not severe enough to interfere 
with occupational and social functioning.

The Veteran was afforded another VA examination in September 
2007.  He again reported having a good relationship with his 
wife, but also indicated increased irritability towards her.  
Also, he reported that he experienced sleep impairment, 
though the examiner thought that the Veteran's alcohol use 
could have played a role in this.  Mild obsessive behaviors, 
such as checking locked doors and putting household items in 
place, were noted.  His impulse control was described as 
fair, and memory normal.  The examiner diagnosed the Veteran 
with adjustment disorder mixed with anxiety and depressed 
mood.  He assigned a GAF score of 65, and noted that the 
Veteran experiences more significant depression with 
tearfulness.

VA outpatient treatment records from 2007 and 2008 also track 
the Veteran's psychiatric symptoms.  During a psychiatric 
consult in October 2007, the Veteran was described as 
appropriately dressed with good hygiene.  His thought 
processes were linear with no psychosis.  The Veteran 
reported symptoms such as anger, guilt, avoidance, 
hypervigilance, sleep difficulties, nightmares, intrusive 
combat-related memories, but no suicidal or violent thoughts  
The examiner found that the Veteran was experiencing symptoms 
of PTSD and depression, and diagnosed the Veteran with these 
conditions.  He was assigned a GAF score of 59.  In July 2007 
it was noted that the Veteran had been fighting a lot with 
his wife, which was not typical for their relationship.  In 
August 2007, the Veteran reported that he was very 
argumentative and agitated, and in December 2007 he reported 
insomnia, irritability, hypervigilance, and combat-related 
nightmares.  

VA outpatient records from 2008 indicate that the Veteran 
continued to experience symptoms such as nightmares and 
flashbacks, but that he denied active psychosis, mania, or 
suicidal/homicidal ideation.  In August 2008, the Veteran 
stated that he participated in activities such as golf, 
softball and Toys-for-Tots in an effort to distract himself 
from his PTSD symptoms.  He reported that the situation in 
Iraq was a trigger for his symptoms.  In December 2008, the 
examiner noted good eye contact, coherent speech, and fair 
insight, judgment and impulse control.  A GAF score of 65 was 
assigned.

The Veteran also testified before the Board in an October 
2008 hearing.  During the hearing, the Veteran endorsed 
symptoms such as problems with concentration and motivation, 
violent and aggressive behavior, a lack of trust of other 
people, and domestic problems.  He claimed that psychiatric 
treatment and medication have helped his condition and his 
ability to function.

In light of the evidence regarding the Veteran's psychiatric 
symptomatology, the Board finds that the Veteran's impairment 
most nearly approximates the occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks contemplated by the assigned rating of 30 percent.  In 
so finding the Board notes that the evidence--including the 
Veteran's statements and medical reports and examination--
does not suggest that the Veteran experiences panic attacks 
more than once a week, circumstantial, circumlocutory or 
stereotyped speech, difficulty in understanding complex 
commands, impaired abstract thinking, or any of the other 
symptoms associated with a rating in excess of 30 percent.  
Although mild obsessive behaviors, such as checking locked 
doors and putting household items in place, were noted at the 
September 2007 examination, obsessional rituals which 
interfere with routine activities were not noted.  In 
addition, the Veteran's impulse control has been described as 
fair.  Although the Veteran endorsed symptoms of violent and 
aggressive behavior at the Board hearing, none of the 
evidence of record documents any such behavior and there is 
no medical evidence indicating that the Veteran's psychiatric 
disability has resulted in such behavior. 

In addition, the record reflects that the Veteran 
participates in social activities, has good relationships 
with his wife and family, though he does experience 
irritability with his wife, and is retired from work only due 
to his age.  While the evidence does demonstrate that the 
Veteran experiences symptoms such as disturbances of 
motivation, sleep impairment, irritability, depression, and 
suspiciousness, this symptomatology is encompassed in the 
assigned 30 percent rating.  

The Board's assessment of the severity of the Veteran's 
anxiety disorder is underscored by the GAF scores assigned to 
him.  The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.

The Veteran has been assigned GAF scores ranging from 59 to 
71.  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  These scores, reflecting mild 
to moderate symptomatology and functional impairment, are 
generally consistent with the objective findings and assigned 
30 percent rating.  

Accordingly, the Board must conclude that a higher initial 
rating for the Veteran's anxiety disorder is not warranted.  
In reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for anxiety disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


